Title: William Hunter’s Stipulations in Regard to William Hewson, 23 August 1771
From: Franklin, Benjamin,Hunter, William
To: Hewson, William


[Aug. 23, 1771]
Dr. Hunter expects Mr. Hewson should go on with his Business as usual during the Remainder of the Term they are to continue together; and during that time should make Preparations, at Dr. Hunter’s Expence, such as the Dr. should direct to be made, and others, so that those directed are not neglected or omitted: That all the Preparations are to be the Doctor’s sole Property, and at his absolute Disposal, so that if he afterwards should give any of them to any Person (which he would not be understood to promise) such Gift is to be considered as the sole Effect of his Goodwill.
